Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-25 of U.S. Patent No. 11314749. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1 is anticipated by claim 1 of US Patent 11314749.
Claim 2 is anticipated by claim 2 of US Patent 11314749.
Claim 3 is anticipated by claim 3 of US Patent 11314749.
Claim 4 is anticipated by claim 4 of US Patent 11314749.
Claim 5 is anticipated by claim 5 of US Patent 11314749.
Claim 6 is anticipated by claim 6 of US Patent 11314749.
Claim 7 is anticipated by claim 7 of US Patent 11314749.
Claim 8 is anticipated by claim 8 of US Patent 11314749.
Claim 9 is anticipated by claim 9 of US Patent 11314749.
Claim 10 is anticipated by claim 10 of US Patent 11314749.
Claim 11 is anticipated by claim 11 of US Patent 11314749.
Claim 12 is anticipated by claim 12 of US Patent 11314749.
Claim 13 is anticipated by claim 13 of US Patent 11314749.
Claim 14 is anticipated by claim 14 of US Patent 11314749.
Claim 15 is anticipated by claim 15 of US Patent 11314749.
Claim 16 is anticipated by claim 16 of US Patent 11314749.
Claim 17 is anticipated by claim 17 of US Patent 11314749.
Claim 18 is anticipated by claim 18 of US Patent 11314749.
Claim 19 is anticipated by claim 19 of US Patent 11314749.
Claim 20 is anticipated by claim 20 of US Patent 11314749.
Claim 21 is anticipated by claim 21 of US Patent 11314749.
Claim 22 is anticipated by claim 22 of US Patent 11314749.
Claim 23 is anticipated by claim 23 of US Patent 11314749.
Claim 24 is anticipated by claim 24 of US Patent 11314749.
Claim 25 is anticipated by claim 25 of US Patent 11314749.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The best prior art currently found were the following:
U.S. Patent Application 20190259274 by Avery et. al. which was already noted in the IDS and heavily discussed in U.S. Patent 11314749, US Patent 11226971, and U.S. Patent 11243917.  
US 20190066119 by Sengupta et. al. wherein it discusses a consumer looking up reviews that are on a blockchain, 0026.  Reviews are entered and Verification by verfiers are provided to confirm or refute reviews posted by a reviewer.  Consumers are then able to utilize reviews and more or less trust them with some level of assurance that the data has not been tampered with or unfairly influenced due to public availability, paragraphs 0017-0026 and fig. 1. That the reviews are associated with a trustworthiness based on threshold of verifications paragraph 0027.  

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924. The examiner can normally be reached M-F 11-730pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL PHAM/Primary Examiner, Art Unit 2167